Citation Nr: 1720835	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable disability evaluation for bilateral hearing loss.

4.  Entitlement to a 10 percent disability evaluation based on multiple, non-compensable, service connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1963 to March 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1998 RO decision denied entitlement to service connection for a low back disability; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the June 1998 RO decision is new and material.

3.  The average puretone threshold in the left ear is no greater than 74 decibels and the lowest speech discrimination score is 84 percent.  The average puretone threshold in the right ear is no greater than 76 decibels and the lowest speech discrimination score is 84 percent.


4.  For the period on appeal, there is no legal entitlement to a 10 percent disability evaluation for multiple non-compensable service connected disabilities, as the Veteran is in receipt of a compensable rating.


CONCLUSIONS OF LAW

1.  The June 1998 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the June 1998 rating decision, and the Veteran's claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2016).

4.  There is no legal entitlement to a 10 percent disability evaluation for multiple non-compensable service connected disabilities for the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a low back disability was denied in a June 1998 RO decision; the Veteran did not appeal.  In September 2008, the Veteran submitted a new claim for a low back disability, which the RO denied in a May 2009 rating decision, finding that the Veteran had not presented new and material evidence.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  

Here, the Veteran's claim was denied in June 1998 in part because he had presented no evidence of any current low back disability.  In August 2016, the Veteran submitted copies of several x-ray reports, showing degenerative changes to the lumbar spine.  This evidence is new and material.  Accordingly, the Veteran's previously denied claim for a low back disability is reopened and will be addressed below in the REMAND portion of this opinion.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Hearing Loss

The Veteran was originally granted service connection for bilateral hearing loss in a February 2003 rating decision, effective June 2002, and assigned an initial non-compensable evaluation.  In April 2008, the Veteran filed a claim for an increased rating for his bilateral hearing loss, which is currently on appeal.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2016) states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from June 2008 and November 2015.  

The June 2008 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 25, 40, 60, 85, and 85 decibels, respectively, for an average over the four frequencies of interest of 68 decibels.  Test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 35, 55, 80, and 85 decibels, respectively, for an average over the four frequencies of interest of 64 decibels.  Speech audiometry test results revealed speech recognition ability of 84% in both the right and left ears.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2008 measurements results in assignment of Roman Numeral III to the right ear and Roman Numeral III to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.

Additional VA testing was performed in November 2015.  The November 2015 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 30, 45, 65, 95, and 100 decibels, respectively, for an average over the four frequencies of interest of 76 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 40, 45, 65, 90, and 95 decibels, respectively, for an average over the four frequencies of interest of 74 decibels.  Speech audiometry test results revealed speech recognition ability of 84% in the right ear and 92% in the left ear.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2015 measurements results in assignment of Roman Numeral II to the left ear and Roman Numeral III to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column III.

The June 2008 and November 2015 audiological test results do not provide for assigning a compensable disability rating for the Veteran's bilateral hearing loss.  

In support of his claim, the Veteran submitted a September 2009 opinion from a private neurologist, Dr. M.R., who opined that the Veteran should be afforded a 10 percent disability evaluation for his service connected hearing loss.  However, Dr. M.R. based his opinion on private audiological test results that unfortunately have no probative value in evaluating the Veteran's current claim for several reasons.  As an initial matter, it appears that this private hearing test was performed in 2002, which is not relevant to the Veteran's current level of hearing impairment, since he filed his current increased rating claim in April 2008.  Additionally, it does not appear that speech discrimination was evaluated using the Maryland CNC test, as required by VA regulations.  Accordingly, Dr. M.R.'s statement does not support the assignment of a compensable schedular evaluation of the Veteran's bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the VA examiners document that the Veteran reported that he had to change jobs because he had difficulty hearing others and must turn up the volume of the television to hear what is being said, showing that evidence concerning the functional effect of the Veteran's hearing impairment on his daily life are of record.  

Finally, while the Veteran as complained that he had to stop working as a probation officer due to his difficulty understanding others when they are speaking to him, he has not presented any evidence that he is precluded from other forms of employment by his hearing loss disability and the Board therefore finds that consideration of a total disability evaluation based on individual unemployability (TDIU) is not required.  

In conclusion, there is no basis to afford the Veteran a higher disability evaluation for his bilateral hearing loss under 38 C.F.R. § 4.85 and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Non-Compensable Service Connected Disabilities

When a Veteran suffers from two or more separate, permanent service connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2016).  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  In this regard, a January 2016 rating decision granted entitlement to service connection for tinnitus and assigned an initial 10 percent disability evaluation, effective April 23, 2008, the date of the Veteran's claim.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is rendered moot for the period on appeal.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

New and material evidence having been received, the Veteran's previously denied claim for a low back disability is reopened.  

Entitlement to a compensable disability evaluation for bilateral hearing loss is denied.

Entitlement to a 10 percent disability evaluation for multiple non-compensable service connected disabilities is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a low back disability.  

In August 2016, the Veteran submitted copies of several x-rays of the lumbar spine, including a June 2014 lumbar spine x-ray performed at Summit Healthcare Regional Medical Center at the request of a Dr. T.P. and a May 2016 x-ray that appears to have been performed at a VA Medical Center, but the name of the facility is not listed noted on the part of the report the Veteran provided, so this is unclear.  Thus it appears that there are additional medical records relating to the Veteran's low back condition that are potentially relevant to his claim and that have not been associated with the Veteran's claims file.  On remand, the RO should attempt to obtain these records, including, but not limited to, all VA outpatient treatment records from 1967 through the present, all medical records from Summit Healthcare Regional Medical Center, and all medical records from Dr. T.P., the physician who ordered the Veteran's June 2014 x-rays.  

The Veteran is asked to assist in obtain these records by signing and returning the appropriate releases.  If the Veteran has received treatment for a low back disability from any other treatment providers, he asked to provide this information to VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that all available VA outpatient treatment record from 1967 through the present have been obtained and associated with the Veteran's claims folder.  All efforts to obtain these records should be documented.
2. Attempt to obtain any available treatment records from Summit Healthcare Regional Medical Center in Show Low, Arizona.  All efforts to obtain these records should be documented.  
3. Attempt to obtain any available treatment records from Dr. T.P..  All efforts to obtain these records should be documented.  
4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence and any additional development warranted by this new evidence, including referral for a VA examination, should be performed.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


